[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
CT Page 7770
The plaintiff brought this action for damages in small claims court. The defendant had it transferred to this court.
This action results from a collision between the parties motor vehicles.
The court finds that on January 7, 1994 the parties' individual vehicles collided on Route I-84 westbound. At the time of the collision the plaintiff traveling in a snowstorm had lost control of his vehicle and ended up in a snow bank on the side of the road. A portion of the plaintiff's motor vehicle extended into the travelled portion of the right lane of I-84. The defendant came along shortly thereafter striking the plaintiff's vehicle in the right side. The plaintiff's vehicle suffered damages to the extent of $2,300.00.
The court further finds that the defendant was travelling too fast for the road conditions and was unable to stop in time to prevent the collision.
The court also finds that the plaintiff suffered physical injuries which required medical treatment wherein he incurred expenses amounting to $245.00. The plaintiff suffered some pain but lost no time from his employment.
Therefore, the court finds the issues for the plaintiff and awards him damages in the sum of $3,000.00.
JULIUS J. KREMSKI, STATE TRIAL REFEREE.